                         Case 2:21-cv-01290-GMN-DJA Document 9 Filed 08/05/21 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Hilary A. Williams
                         Nevada State Bar No. 14645
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 hilary.williams@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Mission Support and Test Services LLC

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                           DISTRICT OF NEVADA
                10
                11       SALVADOR MORA, individually,
                12                      Plaintiff,                         Case No. 2:21-cv-01290-GMN-DJA
                13               vs.
                14       MISSION SUPPORT AND TEST SERVICES                 STIPULATION AND ORDER TO
                         LLC, a foreign limited-liability company;         EXTEND DEADLINE FOR
                15       DOES I-X; and ROE BUSINESS ENTITIES               DEFENDANT TO FILE A RESPONSE
                         I-X, inclusive,                                   TO PLAINTIFF’S COMPLAINT [ECF
                16                                                         NO. 1]
                                        Defendants.
                17                                                         [FIRST REQUEST]
                18
                                Defendant Mission Support and Test Services LLC (“Defendant”) by and through its
                19
                         counsel, Jackson Lewis P.C., and Plaintiff Salvador Mora (“Plaintiff”) by and through his
                20
                         counsel, Maier Gutierrez & Associates, hereby stipulate and agree to extend the time for
                21
                         Defendant to file a response to Plaintiff’s Complaint [ECF No. 1]. Defendant was served on July
                22
                         15, 2021 with a copy of the Complaint [ECF No. 1] and the original deadline for Defendant to
                23
                         respond to Plaintiff’s Complaint is August 5, 2021. Because defense counsel was only recently
                24
                         retained, Plaintiff and Defendant have agreed to an extension of time for Defendant to file a
                25
                         response to the Complaint [ECF No. 1] to allow defense counsel sufficient time to investigate its
                26
                         allegations.
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:21-cv-01290-GMN-DJA Document 9 Filed 08/05/21 Page 2 of 2




                     1                Defendant shall, therefore, have an extension of time to respond to the Complaint [ECF

                     2   No. 1] up to and including August 23, 2021.

                     3                This stipulation and order is sought in good faith and not for the purpose of delay. No

                     4   prior request for any extension of time has been made.

                     5                Dated this 4th day of August, 2021.

                     6   JACKSON LEWIS P.C.                                       MAIER GUTIERREZ & ASSOCIATES

                     7
                         /s/ Deverie J. Christensen                               /s/ Danielle J. Barraza
                     8   Deverie J. Christensen, Bar #6596                        Danielle J. Barraza, Bar #13822
                         Hilary A. Williams, Bar #14645                           8816 Spanish Ridge Avenue
                     9   300 S. Fourth Street, Suite 900                          Las Vegas, Nevada 89148
                         Las Vegas, Nevada 89101
                10                                                                Attorney for Plaintiff
                         Attorneys for Defendant
                11
                12
                13
                14                                                 IT IS SO ORDERED.

                15
                16                                                 U.S. District
                                                                   Daniel        Court Judge/Magistrate Judge
                                                                          J. Albregts
                                                                   United States Magistrate Judge
                17                                                 Dated:
                                                                   DATED: August 5, 2021
                18
                19       4819-6300-9012, v. 1


                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                              2
    Las Vegas
